Order entered July 2, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00247-CR

                              CARSTEN HEDEMANN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-34917-R

                                             ORDER
       Before the Court is appellant’s June 25, 2018 second motion for extension of time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed within

thirty days of the date of this order. If appellant’s brief is not filed within thirty days of the date

of this order, this appeal may be abated for the trial court to make findings in accordance with

rule of appellate procedure 38.8.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE